DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement filed on 11/30/2021 has been considered.

Claim Interpretation
          The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

For claim 1,
a. a first coherent optical source configured to … on lines 2,3.
b. a second coherent optical source configured to … on lines 4,5.




Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a. a first and the second coherent optical source in the form of laser (105) and laser (106), see figure 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is rejected under 35 USC 103 as being unpatentable over Liang et al; (US 8331409) in view Lee et al; (US 10095122).

Regarding claim 21, Liang discloses a photonic device ;(photonic device, see figure 3) comprising: optical source ;(tunable laser source 340, see figure 3) an opto-electronic frequency mixer;(photodiode 341,see figure 3) a radio-frequency (RF) reference signal source;(laser 320 as the reference laser, see column 4,lines 42-44 and figure 3) and an electronic feedback loop ;(locking circuit 343, see figure 3) configured to stabilize a relative frequency of the optical source to the RF reference signal using electrical signals from the opto-electronic frequency mixer ;( a digital signal processor (DSP) 342 is coupled between the second photodetector 341 and the second locking circuit 343 and the DSP 342 produces an output signal to the second locking circuit 343 to control the target laser 340 to tune the target laser 340 frequency matched to an optical Mach-Zehnder interferometer 330 which is locked to a reference laser 320;see column 4, lines 42-44 and column 5,lines 53-60 and figure 3).

However, Liang does not explicitly disclose a polychromatic source.

In a related field of endeavor, Lee discloses a polychromatic source; (a polychromatic light source with a spectrum including two or more discrete wavelengths, see column 18, lines 25-27).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to substitute polychromatic light source with tunable light source of Lee with Liang to provide substitution of one known elements with another known element with another known element and motivation would be generation of optical signal signals with plurality of wavelengths. 


Reasons for Allowance
3. Claims 1-21 are allowed.
4. the following is an Examiner’s reason for allowance.
5. Regarding claims 1 (apparatus) and 17 (method) the closest prior art is Middleton et al; (9680576) and Davies et al; (WO 2005/125060A1 ). Regarding claim 1, Middleton discloses a photonic device ;(photonic transceiver 30, see figure 1 as reproduced below ; (Equivalent to Applicant’s figure 1) comprising: a first coherent optical source configured to generate a first optical signal at a first frequency; (laser 35 for generating the first optical signal at 1550nm wavelength, see figure 1 as reproduced below ; (Equivalent to Applicant’s figure 1) a second coherent optical source configured to generate a second optical signal at a second frequency; (local oscillator signal for generating the second optical signal, see figure 1 as reproduced below ; (Equivalent to Applicant’s figure 1) an optical splitter/combiner configured to generate first and second combined optical signals from the first and second optical signals, wherein the first and second combined optical signals each include the first and second frequencies; (laser 35 signal split into first, second and third optical signals with combined local oscillator signal , see figure 1 as reproduced below ; (Equivalent to Applicant’s figure 1)  a first photonic mixer configured to receive the first combined optical signal and generate an output signal;(second photodetector 51 for generating RF output signal combined laser 35 signal and the local oscillator signal, see figure 1 as reproduced below ; (Equivalent to Applicant’s figure 1) an electro-optical modulator configured to receive the second combined optical signal and generate a multifrequency optical signal from the second combined optical signal based on a modulation signal; (intermediate frequency output signal is generated based on the RF input signal 31 as modulation signal and the output of the combined laser and local oscillator signal by the 1st and 3rd optical modulators 37 and 46; see figure 1 as reproduced below ; (Equivalent to Applicant’s figure 1) a second photonic mixer configured to receive the multifrequency optical signal and generate an intermediate signal; (1st photodetector 50 to output an intermediate frequency output signal based on the output of the combined laser and local oscillator signal by the 1st and 3rd optical modulators 37 and 46; see figure 1 as reproduced below ; (Equivalent to Applicant’s figure 1) Further Davies et al discloses based on a difference between the first and second frequencies of the first combined optical signal; based on a difference between first and second frequencies of the multifrequency optical signal; (output of the photomixers 1 and 2 are generated based frequency difference v1-v2, see figure 1) and one of the ordinary skilled in the art before the effective filling date of the invention would be motivated generate frequency difference to generate an output electrical signal.



    PNG
    media_image1.png
    391
    833
    media_image1.png
    Greyscale
 
However, regarding claim 1, the prior art of record fails to disclose a loop filter configured to receive the intermediate signal and the modulation signal and output a control signal to the second coherent optical source for controlling the second frequency provided within the second optical signal.

However, regarding claim 17, the prior art of record fails to disclose generating a control signal from the intermediate signal and the modulation signal; and applying the control signal to the second coherent optical source to control the second frequency provided within the second optical signal to control a frequency of the output signal while keeping the frequency of the output signal locked to a reference frequency or clock.

The Examiner found no suggestion or motivation to combine similar teachings from prior
art made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled “Comments on Statement of
Reasons for Allowance.”


Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Prather et al; (US 2020/0328573) discloses a photonic device generating first and second optical beams having first and second frequencies that are phase locked with each other, see figure 2

b. Maleki et al; (US 2019/0181611) discloses locking of two laser based on the two control units using High-Q whispering gallery mode Micro-resonator, see figure 1.

c. Maleki et al; (US 8417076) discloses stabilization of photonic device based on whispering gallery mode resonator, see figure 9.

d. Hayes et al; (US 7877020) discloses a method for providing linearized phase modulation and demodulation in an RF-photonic link, see figure 1.


e. Tong et al; (Photonics-based coherent wideband linear frequency modulation pulsed signal generation – 2018 attached) discloses a  photonics-based scheme is proposed to generate wideband linear frequency modulation pulses with broadly tunable carrier frequencies for coherent radars, see figure 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636